 In the Matter of CHANDLER-EVANS CORPORATIONandLOCAL 704, UNITEDAUTOMOBILE WORIIERS OF AMERICA (AFL)Case No. 1-R-1594.Decided October 08, 1943Mr. Walfrid G. Lundborg,of Hartford, Conn., andMr. George F.McDonough,of South Meriden, Conn., for the Company.Messrs. Frank GriffinandJoseph Bonyai,ofWallingford, Conn.,Messrs. Harry WoodworthandJohn H. Ryan,of Meriden, Conn., andMr. Charles Fritz,of South Meriden, Conn., for the Union.Miss Olive N. Barton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Local 704, United Automo-bileWorkers of America (AFL), herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Chandler-Evans Corporation, South Meri-den, Connecticut, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore John W. Coddaire, Jr., Trial Examiner. Said hearing washeld at Meriden, Connecticut, on September 29, 1943.The Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties -were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIIE COMPANYChandler-Evans Corporation, a Delaware corporation,is engaged inthemanufacture of aircraft accessories, carburetors, fuel pumps,53 N. L.R. B., No. 42.202 CHANDLER-EVANS CORPORATION1203Protek plugs, and similar products.This proceeding concerns onlythe South Meriden, Connecticut, plant.During the first 9 months of1943 the Company received raw materials valued in excess of $1,000,000,consisting of aluminum and steel; 90 to 95 percent of the raw materialswas shipped from points outside the State of Connecticut.Duringthe same period, 90 percent of the finished products, valued at morethan $1,000,000, was sold and shipped to points outside the State ofConnecticut.We,find that the Company is engaged in commerce within the mean-ing of the National Labor RelationsAct.II.THE ORGANIZATION INVOLVEDLocal 704, United Automobile Workers of America, is a labor or-ganization affiliated with the American Federation of Labor, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 8, 1943, the Union claiming to represent a majority, re-quested the Company to enter into collective bargaining relationswith it on behalf of the timekeepers.On July 15, 1943, the Companyrefused, pending Board certification.A statement of the Regional Director, introduced in evidence atthe hearing, indicates that the Union represents a substantial numberof employees within the unit herein found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITA representative of the Union stated at the hearing that the Uniondesires that timekeepers be'covered by its present contract with theCompany; however, in its petition the Union alleges that timekeepersconstitute a separate unit.The Company takes the position that time-keepers are clerical employees and that its contract with the Unionof September 22, 1941, which is presently effective, excludes them be-cause the contract covers "all employees of the Company excludingforemen, assistant foremen, clerical help, engineers, technicians, andguards engaged exclusively in plant protection."The Company fur-ther contends that timekeepers should not be included in the unit con-sisting of production and maintenance employees because of their1The Regional Director reported that the Union submitted a petition for membershipin the Union bearing six apparently genuine original signatures of persons in the Company'stimekeeping department.The names of five of these appear on the Company's pay rollof September 14, 1943, which pay roll contains a total of six names in the appropriate unit. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDresponsibilities and duties to management.Timekeepers are attachedto the timekeeping department, under the supervision of a chief time-keeper.They are paid by the hour, work the same number of hoursas factory employees, and do not receive vacation time, although theydo receive a vacation bonus.They merely keep and compile routinerecords concerning employees' working time and do not perform thefunctions of management or confidential employees.Each employee'stime card shows the number of hours he has worked.His productionticket shows a list of pieces and the hours worked on each.The ticketsand the cards must agree.The timekeepers prepare a daily efficiencyreport with just the above facts on it for a day which is turned overto the chief timekeeper, who computes on,it the percentage of, workdone on one operation or number of operations.He sends it to theforeman of every department.marily clerical employees, and therefore constitute a separate unit.'Accordingly we find that. all timekeepers at the Company's SouthMeriden plant, excluding the chief timekeeper and any supervisoryemployee having authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.'V.TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-pkyees in the appropriate unit who were employed during the pay-roll period 'immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,'itnd pursuant to Article III, 'Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Chandler-EvansCorporation, South Meriden, Connecticut, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, acting in thismatteras agentfor the National Labor Relations Board, and'subject2 SeeMatter of American Propeller Corporation,43 N. L.R B. 518, 524;Matter of Brownand Sharpe Manufacturing Company,36 N. L R B.1083, CHANDLER-EVANS CORPORATION205to Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause, andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Local 704,United Automobile Workers of America, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining.559015-44-vol. 53-15